Case 1:21-cv-01865-FB-RLM Document 11 Filed 08/19/21 Page 1 of 1 PageID #: 42




August 19, 2021

VIA E-FILING
Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

RE:    Case No.: 1:21-cv-01865(FB)(RLM) Kopelevich v. LiveFree Emergency Response, Inc.,
       et al.

                                  STATUS REPORT LETTER


Dear Magistrate Judge Mann:

       We represent the plaintiff in the above-referenced matter. At this time we would like to

advise the Court that the parties in the above-captioned matter reached a tentative settlement

agreement. Plaintiff previously requested and obtained a Certificate of Default (EFC. 9) and the

Court issued an order directing the plaintiff to file a default judgment motion by August 20,

2021. However, since the parties have reached a resolution, the undersigned respectfully requests

that the Court allows the parties additional thirty (30) days to finalize the settlement agreement

and file appropriate papers with the Court reflecting the settlement.

       We appreciate the Court’s attention to this matter. Should Your Honor have any further

questions, we remain at the Court’s disposal.



Respectfully submitted,


_____________________________
Galina Feldsherova (GF7882)


241 37th Street, Suite B439, Brooklyn, NY 11232 Tel: (718) 332-0577 Fax: (718) 332-1644
                                       www. kflawny.com
